Case 2:19-cv-10645-PSG-KS Document 34 Filed 01/27/20 Page 1 of 1 Page ID #:239

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                   CASE NUMBER:


  AMERICAN SOCIETY OF JOURNALISTS AND                                2:19−cv−10645−PSG−KS
  AUTHORS, INC., et al.
                                                   Plaintiff(s),

           v.
  XAVIER BECERRA                                                     NOTICE TO FILER OF DEFICIENCIES IN
                                                 Defendant(s).
                                                                     ELECTRONICALLY FILED DOCUMENTS




  PLEASE TAKE NOTICE:

  The following problem(s) have been found with your electronically filed document:

  Date Filed:         1/24/2020
  Document Number(s):                 33
  Title of Document(s):              Motion to Dismiss
  ERROR(S) WITH DOCUMENT:

  Incorrect event selected. Correct event to be used is: Applications/Ex Parte
  Applications/Motions/Petitions/Requests−Dismiss Case

  Docket entry text does not indicate noticed motion hearing date and time




  Other:

  Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
  document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
  notice unless and until the Court directs you to do so.


                                                   Clerk, U.S. District Court

  Dated: January 27, 2020                          By: /s/ Benjamin Moss Benjamin_Moss@cacd.uscourts.gov
                                                      Deputy Clerk

  cc: Assigned District Judge and/or Magistrate Judge

      Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.


  G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
